FILED
                             NOT FOR PUBLICATION                            JUN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARMEN AMIRKHANYAN, aka Armen                     No. 07-70679
Amirkhanian; GAYANE MAGHAKYAN;
YELENA AMIRKHANYAN, aka Yelena                   Agency Nos. A075-758-453
Amirkhanian,                                                 A097-854-240
                                                             A078-635-759
              Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 10, 2010
                               Pasadena, California

Before: TROTT and W. FLETCHER, Circuit Judges, and MAHAN, District
Judge.**

       Armen Amirkhanyan, his wife Gayane Amirkhanyan, and their child Yelena

Amirkhanyan, all natives and citizens of Armenia, petition for review of the Board

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable James C. Mahan, United States District Judge for the
District of Nevada, sitting by designation.
of Immigration Appeals’ (“BIA”) order dismissing their appeal from an

immigration judge’s (“IJ”) denial of their applications for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review adverse credibility findings for

substantial evidence. Soto-Olarte v. Holder, 555 F.3d 1089, 1091 (9th Cir. 2009).

We deny the petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination

because the discrepancies regarding Armen’s hospitalization go to the heart of his

claim, see Li v. Ashcroft, 378 F.3d 959, 962, 964 (9th Cir. 2004), and Armen failed

to provide a sufficient explanation for the discrepancies, see de Leon-Barrios v.

INS, 116 F.3d 391, 393-94 (9th Cir. 1997). Further, the IJ’s finding that Armen’s

demeanor indicated he was not testifying with complete honesty is supported by

specific and cogent non-credible aspects of his demeanor and is entitled to “special

deference.” See Arulampalam v. Ashcroft, 353 F.3d 679, 685-86 (9th Cir. 2003);

Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir. 1999).

      In the absence of credible testimony, Armen failed to establish eligibility for

asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).




                                          2
      Because Armen’s CAT claim is based on the same testimony found to be not

credible, and Armen does not point to any other evidence that shows it is more

likely than not he would be tortured if returned to Armenia, his CAT claim fails.

See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                         3